t c memo united_states tax_court mark fowler and joylyn souter-fowler petitioners v commissioner of internal revenue respondent docket no 6650-02l filed date mark fowler and joylyn souter-fowler pro sese guy h glaser for respondent memorandum findings_of_fact and opinion gerber chief_judge respondent on date sent mark fowler petitioner a notice_of_determination concerning collection action s under section and or in which respondent sustained the filing of a federal_tax_lien for unless otherwise indicated all section references are to the internal_revenue_code petitioner’s tax_liabilities in that same notice respondent also rejected petitioner’s offer_in_compromise on that same date respondent sent mark fowler and joylyn souter- fowler petitioners a second notice_of_determination concerning collection action s under sec_6320 and or in this notice respondent sustained the filing of a federal_tax_lien with respect to petitioners’ tax_liabilities and respondent again rejected petitioners’ offer_in_compromise prior to these determinations petitioners sought and were offered an appeals hearing but they did not attend due to personal reasons one month after the scheduled hearing date the appeals officer issued the above determinations sustaining the filing of the federal tax_liens and rejecting petitioners’ offers in compromise with respect to both determinations petitioners appealed to this court the issue for consideration is whether respondent abused his discretion by rejecting petitioners’ offers in compromise and by sustaining the filing of the federal tax_liens findings of fact2 petitioners resided in garden grove california when the petition in this case was filed separate liabilities petitioner filed his federal_income_tax return late on date on date respondent mailed a statutory_notice_of_deficiency to petitioner for his taxable_year petitioner did not petition this court to dispute the deficiency on date respondent assessed the dollar_figure income_tax deficiency and a dollar_figure late-filing penalty under sec_6651 in addition dollar_figure of interest was assessed petitioner does not contest the tax_liability petitioner timely filed his federal_income_tax return that contained several mathematical errors respondent corrected the mathematical errors in accord with sec_6213 and assessments were made to correct the errors respondent subsequently selected petitioner’s return for an audit examination on date respondent mailed petitioner a statutory_notice_of_deficiency for his taxable_year determining a dollar_figure income_tax deficiency petitioner did not petition this court with respect to the notice of the parties’ stipulation of facts is incorporated by this reference deficiency on date respondent assessed the dollar_figure deficiency and dollar_figure of accrued interest petitioner filed his federal_income_tax return late on date respondent selected petitioner’s return for an audit examination on date respondent mailed petitioner a statutory_notice_of_deficiency for his taxable_year determining a dollar_figure income_tax deficiency and a dollar_figure penalty for late filing under sec_6651 on date respondent assessed the deficiency the late-filing penalty and accrued interest in the amount of dollar_figure on the same day the late-filing penalty was abated leaving an unpaid balance of dollar_figure for joint liabilities petitioners were married in under cover of a letter dated date petitioners submitted their untimely and joint federal_income_tax returns these returns were filed by respondent on date petitioners reported tax due for and on their returns in the amounts of dollar_figure dollar_figure and dollar_figure respectively on date respondent assessed the income_tax_liability a late-filing penalty in the amount of dollar_figure a failure_to_pay_tax penalty in the amount of dollar_figure and accrued interest in the amount of dollar_figure for a total assessment of dollar_figure on that same date respondent assessed the income_tax_liability a late-filing penalty in the amount of dollar_figure a failure_to_pay_tax penalty in the amount of dollar_figure and accrued interest in the amount of dollar_figure for a total assessment of dollar_figure on date respondent assessed the income_tax_liability a late-filing penalty in the amount of dollar_figure a failure_to_pay_tax penalty in the amount of dollar_figure and accrued interest in the amount of dollar_figure for a total assessment of dollar_figure events leading to the issuance of the notice_of_determination on date respondent mailed two separate notices of intent to levy and notice of your right to a hearing to petitioners the notices reflected petitioners’ unpaid federal_income_tax liabilities for through and through on date petitioners informed respondent of their desire to submit an offer_in_compromise to resolve all of their individual and joint liabilities in response respondent mailed petitioners a package of materials for the submission of offers in compromise for their outstanding individual and joint liabilities on date respondent received petitioners’ offer to compromise the through joint liabilities for dollar_figure on that same date respondent received petitioner’s offer to compromise the through liabilities for dollar_figure both offers in compromise were submitted on form_656 offer_in_compromise petitioners’ offer was to make monthly payments to satisfy the liabilities petitioners planned to pay a portion of the offer amount from their expected tax_refund for on date respondent’s revenue_officer advised petitioners that their offers in compromise could not be processed until petitioners’ federal_income_tax return was filed under respondent’s procedures offers are not processed while taxpayers are not in compliance with the internal revenue laws petitioners had already filed for an extension of time to file for because they were awaiting information from third parties to complete the return on date respondent filed two notices of federal_tax_lien nftl at the county recorder’s office in orange county california with respect to the individual and joint tax_liabilities respondent sent petitioners the filed nftls and notices of right to a collection_due_process_hearing on date petitioners submitted form request for a collection_due_process_hearing administrative hearing contesting the nftls filed by respondent and noting the pending offers in compromise sometime in petitioners’ claims were assigned to respondent’s appeals officer on date the appeals officer and petitioners had a telephone conversation discussing petitioners’ desire to compromise all of the liabilities the appeals officer requested more information from petitioners which they timely provided with a copy of their filed federal_income_tax return at some time in the process petitioners submitted an amended offer_in_compromise for dollar_figure to be paid in dollar_figure-monthly installments under those terms the dollar_figure-offer could be paid in full in years on date respondent’s appeals officer sent petitioners a letter informing them that he had reviewed the offers in compromise the appeals officer determined that the minimum offer to compromise both the individual and joint liabilities should be a total of dollar_figure the appeals officer used petitioners’ estimate of their primary vehicle3 to calculate a quick sale value of dollar_figure which was determined to be the minimum acceptable offer the appeals officer then attempted to determine whether petitioners would be able to meet the monthly installment offer obligation in calculating petitioners’ financial capability the appeals officer used petitioners’ submitted monthly gross_income figure of dollar_figure but did not use petitioners’ submitted dollar_figure monthly expense figure instead of using the dollar_figure expense figure provided by petitioners the appeals officer used dollar_figure an estimated amount based on petitioners estimated the value of their primary vehicle to be dollar_figure respondent used this figure to calculate the dollar_figure quick sale value national statistical averages using dollar_figure resulted in petitioners’ estimated monthly expenses exceeding their monthly income by dollar_figure and rendering petitioners ineligible due to their projected inability to make the dollar_figure-monthly payments the appeals officer rejected petitioners’ offers in compromise petitioners requested an in person hearing but a hearing was not held due to petitioners’ unavailability on date respondent issued two separate notices of determination for the individual and joint liabilities sustaining the filing of the notices of federal tax_liens and rejecting petitioners’ offers in compromise petitioners timely appealed to this court for review of respondent’s determinations opinion petitioners contend that the appeals officer abused his discretion by rejecting their offers in compromise and by sustaining the filing of the federal tax_liens sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a federal_tax_lien and provided with an opportunity for an administrative hearing sec_6320 hearings under sec_6320 are conducted in accordance with the procedural requirements set forth in sec_6330 sec_6320 when an appeals officer issues a determination regarding a disputed collection action sec_6330 allows a taxpayer to seek judicial review with the tax_court or a district_court where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis 114_tc_604 however when the validity of the underlying tax is not at issue the court will review the commissioner’s administrative determination for an abuse_of_discretion id petitioners do not dispute the validity of the underlying tax accordingly our review is for an abuse_of_discretion we do not conduct an independent review of what would be acceptable offers in compromise we review only whether the appeals officer’s refusal to accept the offers in compromise was arbitrary capricious or without sound basis in fact or law see 112_tc_19 the court considers whether the commissioner abused his discretion in rejecting a taxpayer’s position with respect to any relevant issues including challenges to the appropriateness of the collections action and offers of collection alternatives see sec_6330 this case involves collection alternatives sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws there are three standards that the secretary may use to compromise a liability the first standard is doubt as to liability the second being doubt as to ability to collect and the third being promotion of effective tax_administration sec_301_7122-1t b temporary proced admin regs fed reg date see sec_7122 the record reflects that petitioners’ offers are with respect to doubt as to collectibility sec_7122 provides the standards for evaluation of such offers under sec_7122 a the secretary shall develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses b use of schedules --the guidelines shall provide that officers and employees of the internal_revenue_service shall determine on the basis of the facts and circumstances of each taxpayer whether the use of the schedules published under subparagraph a is appropriate and shall not use the schedules to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses emphasis added the appeals officer chose to use the national averages and that use resulted in petitioners’ being categorized as not having adequate means to provide for basic living_expenses the national average statistics are published by the internal_revenue_service but use of the statistics by appeals officers is not mandatory the appeals officer exercised discretion in ignoring petitioners’ submitted expense amount and doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1t b temporary proced admin regs fed reg date instead used the national statistical amount as an estimate of petitioners’ expenses the use of the national averages for petitioners’ expenses resulted in petitioners’ monthly expenses exceeding their monthly income by dollar_figure therefore by using the average expense figure petitioners’ income was dollar_figure short of producing the dollar_figure per month needed to compromise their tax_liabilities for dollar_figure we note that percentagewise the shortfall is less than percent of petitioners’ gross_income the appeals officer chose to use the national statistical averages rather than the expense figures provided by petitioners if the appeals officer had used petitioners’ submitted expense figure of dollar_figure petitioners would have had dollar_figure monthly and would have been financially capable of satisfying the dollar_figure installments the appeals officer is allowed to use the national schedules when considering the facts and circumstances of this case however if use of the schedules results in petitioners’ not having adequate means to provide for basic living_expenses as here when the appeals officer determined a negative dollar_figure amount for basic living_expenses an installment offer may not be appropriate see sec_7122 under the regulations for doubt as to collectibility cases a determination of doubt as to collectibility will include a determination of ability to pay in determining ability to pay the secretary will permit taxpayers to retain sufficient funds to pay basic living_expenses the determination of the amount of such basic living_expenses will be founded upon an evaluation of the individual facts and circumstances presented by the taxpayer’s case to guide this determination guidelines published by the secretary on national and local living expense standards will be taken into account sec_301_7122-1t b ii temporary proced admin regs fed reg date the regulation provides that the guidelines are to be taken into account when the appeals officer reviewed petitioners’ offers he decided to use the guidelines because he thought petitioners’ actual figures were too low in that regard there is no specific explanation why the appeals officer believed that petitioners’ monthly expenses of dollar_figure was too low or why the guideline figure of dollar_figure was more accurate the use of the guideline expense figure resulted in a dollar_figure shortfall in petitioners’ capability to meet the dollar_figure-monthly installment to satisfy the dollar_figure compromise if petitioners’ submitted monthly expenses of dollar_figure had been used there would have been a dollar_figure surplus of income over expenses that would have enabled petitioners to meet the dollar_figure-monthly installment to satisfy the compromise in essence the appeals officer decided that petitioners could not live less expensively than the national average guidelines we find it curious that the appeals officer relied on petitioners’ figures for their vehicle and for their income but chose not to use petitioners’ figures for their monthly expenses petitioners made an estimate of dollar_figure for the value of their primary car and the appeals officer used this figure to calculate the quick sale value of dollar_figure based on this premise the appeals officer determined that an offer of dollar_figure would be an appropriate amount to settle the outstanding liabilities due for and the appeals officer requested a lump- sum payment through the sale of petitioners’ primary vehicle petitioners rejected this approach as this was their primary vehicle and to sell it would have caused great financial harm petitioners submitted an amended offer_in_compromise for dollar_figure to be paid in dollar_figure monthly installments under those terms the dollar_figure compromise could be paid in full in years that offer was rejected due to the appeals officer’s determination that petitioners were financially unable to make the payments we note that petitioners had cooperated with all requests from the internal_revenue_service in an attempt to resolve this matter appeals officers in the consideration of an offer_in_compromise should verify that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6330 the verification of applicable law and administrative procedure was met in this case however it is questionable as to whether the proposed collection action balanced the need for efficient collection_of_taxes with the concern of petitioners that any collection action be no more intrusive than necessary payment plans are one possible option for an offer_in_compromise according to the instructions that accompany the form_656 there are three possible payment plans under the short- term deferred payment offer one plan requires full payment of the realizable value of assets within days from the date the internal_revenue_service accepts the offer and payment within years of acceptance of the amount that they could collect over months a second plan permits a cash payment for a portion of the realizable value of petitioners’ assets within days of the offer being accepted and the balance of the realizable value plus the remainder of the amount that could have been collected over months within years the third plan permits monthly payments of the entire offer amount over a period not to exceed years from the date of acceptance by the internal_revenue_service petitioners offered dollar_figure per month for years or months which equals the dollar_figure-compromise amount although not relevant to the facts of this case there is also a deferred payment offer that provides for a plan similar to the short-term deferred plan the third plan described above the deferred payment plan allows the entire offer amount to be continued under the various payment options respondent would be able to file federal tax_liens to protect his interests until such time as the liability is satisfied accordingly respondent’s interest would be protected through the liens while respondent received monthly payments the result of the appeals officer’s financial analysis however was to deny petitioners’ offers in compromise to use the national guidelines rather than actual figures in this instance was arbitrary capricious and without a sound basis in fact petitioners have stated that they are still willing to compromise their tax_liabilities for dollar_figure but through monthly payments rather than a lump-sum payment therefore based on the facts and circumstances of this case we hold that respondent abused his discretion in denying petitioners’ offer to compromise their tax_liabilities for continued made in monthly payments over the life of the collection statute the deferred plan could result in a longer payment period than months petitioners and respondent agreed on the amount of the compromise the only disagreement here is the method of payment based on the financial information submitted by petitioners a payment plan is a reasonable option dollar_figure we further hold that respondent did not abuse his discretion in sustaining the filing of the notices of federal tax_liens an appropriate decision will be entered petitioners have made no argument of merit from which an abuse_of_discretion could be found with respect to respondent’s determination that the filing of the notices of federal tax_liens was appropriate
